DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language first/second/third transmission unit in claims 1-3, 9-11, and 16-20 and first/second/third determination unit in claims 2-8, 10 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 

Claims 1-3, 9-11, and 16-20 recites first/second/third transmission unit.  However, the specification does not disclose a transmission unit.

Claims 2-8, 10 and 21 recites first/second/third determination unit.  However, the specification does not disclose a transmission unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim elements first/second/third transmission unit and first/second/third determination unit in claims 1-6 are elements that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, thus these claims are indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0279130, hereinafter Huang) in view of  Meier (US 2009/0257380).
Regarding claim 1, Huang teaches a communication apparatus (root AP 150 - FIG. 1,2) comprising: 
a communication unit (network interfaces 1104 - FIG. 11) configured to communicate with a base station having a function of constructing a network (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2); 
a control unit (processor 1102 – FIG. 11) configured to control a network including a plurality of base stations including the base station, with which communication is performed by using the communication (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2. Root AP sends list of channels including a channel to be utilized by first AP – par [0133]); and 
a first transmission unit (network interfaces 1104 – FIG. 11) configured to transmit a message to a first base station and/or a second base stations included in the network controlled by the control unit (Root AP sends list of channels including a channel to be utilized by first AP – par [0133]) {so that a plurality of links to be used for communication is established between the first base station and the second base station}.
Huang does not teach a plurality of links to be used for communication is established between the first base station and the second base station.
However, Meier teaches a plurality of links to be used for communication is established between the first base station and the second base station (Channel Assignment Management logic 106 performs channel assignments for links 242, 252, 254, 256 and 262 – par [0036], FIGs. 2, 3. The controller first assigns a new channel to the master radio, the master radio immediately generates a Channel Switch Announcement. Likewise, when a child NON-ROOT AP first receives a Channel Switch Announcement, from its parent, it immediately generates a channel switch announcement. A Channel Switch Announcement includes the new channel ID and a "count" value that indicates the number of remaining beacon periods before the channel change. A radio includes a Channel Switch Announcement 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Meier in Huang to efficiently manage resources thereby reducing interferences. 
Regarding claim 17, Huang in view of  Meier teaches claim 1 and further teaches wherein the first transmission unit is configured to transmit the message to the first base station by wired communication, the first base station being connected to the communication apparatus via a wired network (par [0064]). 
Regarding claim 21, Huang teaches a method for controlling a communication apparatus (root AP 150 - FIG. 1,2), the method comprising: communicating with a base station having a function of constructing a network (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2; 
controlling a network including a plurality of base stations including the communicating base station, with which communication is performed in the communicating (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2. Root AP sends list of channels including a channel to be utilized by first AP – par [0133]); and
transmitting a message to a first and/or a second base station included in the controlled network (Root AP sends list of channels including a channel to be utilized by first AP – par [0133]) {so that a plurality of links to be used for communication is established between the first base station and the second base station}. 
a plurality of links to be used for communication is established between the first base station and the second base station.
However, Meier teaches a plurality of links to be used for communication is established between the first base station and the second base station (Channel Assignment Management logic 106 performs channel assignments for links 242, 252, 254, 256 and 262 – par [0036], FIGs. 2, 3. The controller first assigns a new channel to the master radio, the master radio immediately generates a Channel Switch Announcement. Likewise, when a child NON-ROOT AP first receives a Channel Switch Announcement, from its parent, it immediately generates a channel switch announcement. A Channel Switch Announcement includes the new channel ID and a "count" value that indicates the number of remaining beacon periods before the channel change. A radio includes a Channel Switch Announcement element, in its scheduled beacons, when a channel switch is pending. For radios that do not send beacons, an announcement can be sent that identifies when to switch to the new channel, such as by specifying a time interval or a time when the change will occur – par [0087], [0002]. Multiple redundant radios, in a single AP, may cover the same physical area. If all of the redundant backhaul radios in each AP are activated then more discrete channels are required to mitigate overlap – par [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Meier in Huang to efficiently manage resources thereby reducing interferences. 
Regarding claim 22, Huang teaches a non-transitory computer-readable storage medium that stores a program for causing a computer included in a communication apparatus (par [0135]) to: perform communication with a base station having a function of constructing a network (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2); 
control a network including a plurality of base stations including the communicating base station, with which the communication is performed (root AP is in communications with APs 110, 120, and transmit a message to a first and/or a second base stations included in the controlled network (Root AP sends list of channels including a channel to be utilized by first AP – par [0133]) {so that a plurality of links to be used for communication is established between the first base station and the second base station}.
Huang does not teach a plurality of links to be used for communication is established between the first base station and the second base station.
However, Meier teaches a plurality of links to be used for communication is established between the first base station and the second base station (Channel Assignment Management logic 106 performs channel assignments for links 242, 252, 254, 256 and 262 – par [0036], FIGs. 2, 3. The controller first assigns a new channel to the master radio, the master radio immediately generates a Channel Switch Announcement. Likewise, when a child NON-ROOT AP first receives a Channel Switch Announcement, from its parent, it immediately generates a channel switch announcement. A Channel Switch Announcement includes the new channel ID and a "count" value that indicates the number of remaining beacon periods before the channel change. A radio includes a Channel Switch Announcement element, in its scheduled beacons, when a channel switch is pending. For radios that do not send beacons, an announcement can be sent that identifies when to switch to the new channel, such as by specifying a time interval or a time when the change will occur – par [0087], [0002]. Multiple redundant radios, in a single AP, may cover the same physical area. If all of the redundant backhaul radios in each AP are activated then more discrete channels are required to mitigate overlap – par [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Meier in Huang to efficiently manage resources thereby reducing interferences. 


Claims 2, 3, 4, 6, 9, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Meier  Hand further in view of Thubert et al . (US 10,785,809)
Regarding claim 2, Huang in view of  Meier teaches claim 1 but does not specifically teach further comprising a first determination unit configured to determine whether the first and second base stations are capable of establishing a plurality of links to be used for communication, wherein the first transmission unit is configured to, in a case where the first determination unit determines that the first base station and/or the second base station is not capable of establishing a plurality of links to be used for communication, not transmit the message. 
However, Thubert teaches further comprising a first determination unit configured to determine whether the first and second base stations are capable of establishing a plurality of links to be used for communication, wherein the first transmission unit is configured to, in a case where the first determination unit determines that the first base station and/or the second base station is not capable of establishing a plurality of links to be used for communication, not transmit the message (based on received node information for nodes 12-34 – col 10, ln 4-8, NMS 150 generates join invitation including nodes currently allowed to join the network – col 10 ln, 22-25, 44-57, FIG. 5A-5D. Node 22 is not invited in FIG. 5D).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 3, Huang in view of  Meier and Thubert teaches claim 2 but Huang does not teach further comprising a second determination unit configured to, in a case where the first determination unit determines that the first and second base stations are capable of establishing the plurality of links to be used for communication, determine whether to establish a plurality of links to be used for communication between the first and second base stations, wherein the first transmission unit is configured to, in a case where the second determination unit determines to establish a plurality of links to be used for communication between the first and second base station, transmit the message. 
However, Thubert teaches further comprising a second determination unit configured to, in a case where the first determination unit determines that the first and second base stations are capable of establishing the plurality of links to be used for communication, determine whether to establish a plurality of links to be used for communication between the first and second base stations, wherein the first transmission unit is configured to, in a case where the second determination unit determines to establish a plurality of links to be used for communication between the first and second base station, transmit the message (AP node 11 sends message 502 in bacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 4, Huang in view of  Meier and Thubert teaches claim 3, but Huang does not teach further comprising a first obtaining unit configured to obtain information about a first link to be used for communication, the first link being established between the first and second base stations  wherein the second determination unit is configured to make a determination based on the obtained information about the first link
 Thubert teaches further comprising a first obtaining unit configured to obtain information about a first link to be used for communication, the first link being established between the first and second base stations  (AP node 11 sends message 502 in bacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34), and Meier further teaches wherein the second determination unit is configured to make a determination based on the obtained information about the first link (the controller determines the set of neighboring Channel Assignment Clusters and fixed interference sources for each Channel Assignment Cluster – par [0111]. A set of available radio channels is assigned to each Channel Assignment Cluster – [0117],  the controller assigns single available channel to each fixed interference source – par [0118])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Meier in Huang to efficiently manage resources thereby reducing interferences. 
Regarding claim 6, Huang in view of  Meier and Thubert teaches claim , but Huang does not teach further comprising a second obtaining unit configured to obtain information about the network controlled by the control unit, wherein the second determination unit is configured to make the determination based on the information about the first link and the information about the network controlled by the control unit. 
Meier teaches further comprising a second obtaining unit configured to obtain information about the network controlled by the control unit, wherein the second determination unit is configured to make the determination based on the information about the first link and the information about the network controlled by the control unit (the controller determines the set of neighboring Channel Assignment Clusters and fixed interference sources for each Channel Assignment Cluster – par [0111]. A set of available radio channels is assigned to each Channel Assignment Cluster – [0117],  the controller assigns single available channel to each fixed interference source – par [0118])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Meier in Huang to efficiently manage resources thereby reducing interferences. 
Regarding claim 9, Huang in view of  Meier teaches claim 1 but does not specifically teach further comprising a second transmission unit configured to, in a case where the first base station has not constructed a network intended for a link to be newly established between the first and second base stations, transmit a message for causing the first base station to construct the network. 
However, Thubert teaches further comprising a second transmission unit configured to, in a case where the first base station has not constructed a network intended for a link to be newly established between the first and second base stations, transmit a message for causing the first base station to construct the network (AP node 11 sends message 502 in bacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 16, Huang in view of  Meier teaches claim 1 but does not specifically teach further comprising a second transmission unit configured to, in a case where the first base station has not constructed a network intended for a link to be newly established between the first and second base stations, transmit a message for causing the first base station to construct the network. 
However, Thubert teaches further comprising a second transmission unit configured to, in a case where the first base station has not constructed a network intended for a link to be newly established between the first and second base stations, transmit a message for causing the first base station to construct the network (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 18, Huang in view of  Meier teaches claim 1 but does not specifically teach wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wireless communication via a second wireless network constructed by the first base station, the second base station joining the second wireless network.
However, Thubert teaches wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wireless communication via a second wireless network constructed by the first base station, the second base station joining the second wireless network (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34, FIG. 5C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 19, Huang in view of  Meier teaches claim 16 but does not specifically teach wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wired communication, the second base station being connected to the first base station via a wired network.
However, Thubert teaches wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wired communication, the second base station being connected to the first base station via a wired network (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34, FIG. 5C. the links 105 may be wired links or shared media (e.g., wireless links, PLC links, etc.) – col 3, ln 4-35).

Regarding claim 20, Huang in view of  Meier teaches claim 16 but does not specifically teach wherein the first transmission unit is configured to transmit a backhaul establishment start message for starting establishment of a plurality of links to be used for communication as the message.
However, Thubert teaches wherein the first transmission unit is configured to transmit a backhaul establishment start message for starting establishment of a plurality of links to be used for communication as the message (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34, FIG. 5C. the links 105 may be wired links or shared media (e.g., wireless links, PLC links, etc.) – col 3, ln 4-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Meier  Hand further in view of Thubert and further in view of Park (US 9,088,988).
Regarding claim 5, Huang in view of  Meier and Thubert teaches claim 3, but Huang does not teach wherein the first obtaining unit is configured to obtain information about a traffic volume of the first link, and wherein the second determination unit is configured to, in a case where the traffic volume of the first link is greater than or equal to a predetermined threshold, determine to establish a plurality of links to be used for communication between the first and second base stations. 
wherein the first obtaining unit is configured to obtain information about a traffic volume of the first link, and wherein the second determination unit is configured to, in a case where the traffic volume of the first link is greater than or equal to a predetermined threshold, determine to establish a plurality of links to be used for communication between the first and second base stations (the traffic load information exceeds a load threshold for first relay node 121 (203), then wireless access node 120 increases (204) a bandwidth of first beamformed backhaul link 141 for first relay node 121 by at least allocating a different amount of the resource blocks to first beamformed backhaul link 141 – col 4, ln 3-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Park in Huang to ensure prevent degrade in performance. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Meier  and further in view of Sivavakeesar (US 2013/0064173).
Regarding claim 10, Huang in view of  Meier and Thubert teaches claim 1, but Huang does not teach further comprising: a third determination unit configured to, in a case where a plurality of links is established between the first and second base stations, determine whether the plurality of links is to be used between the first and second base stations; and a third transmission unit configured to, in a case where the third determination unit determines that the plurality of links is not to be used, transmit a message for stopping one of the plurality of links. 
Sivavakeesar teaches further comprising: a third determination unit configured to, in a case where a plurality of links is established between the first and second base stations, determine whether the plurality of links is to be used between the first and second base stations; and a third transmission unit configured to, in a case where the third determination unit determines that the plurality of links is not to be used, transmit a message for stopping one of the plurality of links (there is a need to switch off unused relays to minimise unnecessary cell interference, energy wastage and to conserve scarce spectrum – par [0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Sivavakeesar in Huang to minimise unnecessary cell interference, energy wastage and to conserve scarce spectrum. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Meier  and further in view of Pakkan (US 2018/0331828).
Regarding claim 12, Huang in view of  Meier and Thubert teaches claim 1, but Huang does not teach wherein a link between the first and second base stations is established by performing a communication parameter sharing process compliant with a Wi-Fi Protected Setup standard. 
However, Wi-Fi Protected Setup standard is well known in the art. For example Pakkan teaches wherein a link between the first and second base stations is established by performing a communication parameter sharing process compliant with a Wi-Fi Protected Setup standard (par [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Pakkan in Huang to provide secure data transmission. 
Regarding claim 13, Huang in view of  Meier and Thubert teaches claim 1, but Huang does not teach wherein a link between the first and second base stations is established by performing a communication parameter sharing process compliant with a Device Provisioning Protocol standard. 
However, Wi-Fi Protected Setup standard is well known in the art. For example Pakkan teaches wherein a link between the first and second base stations is established by performing a communication parameter sharing process compliant with a Device Provisioning Protocol standard (par [0019]-[0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Pakkan in Huang to provide secure data transmission. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Meier  and further in view of Strarter (US 10,542,486).
Regarding claim 14, Huang in view of  Meier and Thubert teaches claim 1, but Huang does not teach wherein the communication apparatus plays a role of a controller according to a Wi-Fi EasyMesh standard, and the first and second base stations play a role of an agent according to the Wi-Fi EasyMesh standard 
However, Wi-Fi Protected Setup standard is well known in the art. For example Strarter teaches wherein the communication apparatus plays a role of a controller according to a Wi-Fi EasyMesh standard, and the first and second base stations play a role of an agent according to the Wi-Fi EasyMesh standard (col 1, ln 25-35. FIG. 1 shows Multi AP devices 1,2, 3 4 including Multi-AP agent 110a-d).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strarter in Huang to facilitate adding multiple devices in a home network. 
Regarding claim 15, Huang in view of  Meier and Thubert teaches claim 1, but Huang does not teach wherein the first and second base stations establish a backhaul link compliant with a/the Wi-Fi EasyMesh standard as a link to be used for communication
wherein the first and second base stations establish a backhaul link compliant with a/the Wi-Fi EasyMesh standard as a link to be used for communication (col 1, ln 25-35. FIG. 1 Shows Multi AP devices 1,2, 3 4 including Multi-AP agent 110a-d).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strarter in Huang to facilitate adding multiple devices in a home network. 

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 is objected to as being dependent upon objected claim above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642